DETAILED ACTION
This is a response to applicant’s submissions filed 3/21/2022.  Claims 1, 3-7, 10-13, 15-17, and 19-25 are pending.  Claims 7, 10-13, 24, and 25 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/21/2022 has been received and considered.

Specification
The amendments to the abstract filed 3/21/2022 have been received and entered.

Claim Rejections - 35 USC § 112
112(A)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 15-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 23-28, the limitation “the planet elements are…are compressed at assembly between the sun element and the fixed frame to generate elastic deformation causing a controlled preload at assembly with the sun element and the fixed frame which remains during operation and also causing each of the planet elements…to contact both adjacent guided rollers at assembly, thus eliminating backlash between these elements, resulting in a zero backlash transmission” appears to be new matter.  The specification discloses deformation of the sun and frame in the second stage embodiments of figs. 17 and 19 (para. 79).  Para. 65 discloses that the interference fit for free rollers 20 of the first stage is chosen for acceptable preload variations for zero backlash, but does not disclose which elements are purposely elastically deformed at assembly to create this preload.
Claims 3-6, 15-17, and 19-23 are also rejected as being dependent upon a rejected base claim.


112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, line 3, the phrase “a fixed frame” renders the claim indefinite because it appears to be a double inclusion of the fixed from previously recited in claim 1.
Regarding claim 19, line 4, the phrase “The speed-adapter drive of claim 1, namely a first speed-adapter drive, in combination with: …a second speed-adapter drive according to claim 1” renders the claim indefinite because it is unclear if the scope of the claim requires the first and second speed-adapter drives to be identical, since they are both recited as the same speed-adapter drive of claim 1.  If the scope of the claim requires they be the same, then the claim is not accurate according to the specification, since the disclosed first and second stages are different (e.g., see fig. 3, and figs. 5 and 6).  It is noted that claim 19 is currently in the same form of claim 23 prior to the amendments filed on 3/21/2022.  If claim 19 is amended in the same manner, it will be a duplicate of claim 23 as amended.
Claim 21 is also rejected as being dependent upon a rejected base claim.
	
Allowable Subject Matter
Claims 1, 3-6, 15-17, and 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not disclose or render obvious the sun element, the fixed frame, the at least three planet elements and the guided rollers rolling all have external rolling surfaces that are cylindrical, the axes of which all being parallel, so that all rolling contacts are line contacts parallel to the rotation axes, in combination with the other properly disclosed elements required by claim 1.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered.
In response to applicant’s argument that paragraphs 65, 82, 84, and 99 support the amendment to claim 1 (Applicant’s Response, pgs. 12-13), the examiner respectfully disagrees.  It is noted that applicant appears to have mistakenly referenced paragraph 82 instead of paragraph 69, and paragraph 99 instead of paragraph 86.  The specification does not provide support for the limitation: “the planet elements are…are compressed at assembly between the sun element and the fixed frame to generate elastic deformation causing a controlled preload at assembly with the sun element and the fixed frame which remains during operation and also causing each of the planet elements…to contact both adjacent guided rollers at assembly, thus eliminating backlash between these elements, resulting in a zero backlash transmission” (claim 1, lines 23-28).  Para. 65 discloses that the interference fit for free rollers 20 of the first stage is chosen for acceptable preload variations for zero backlash, but does not disclose which elements are purposely elastically deformed at assembly to create this preload.  None of paragraphs 69, 84, and 86 discuss which elements are purposely elastically deformed at assembly to create this preload.  Further, none of the figures show this limitation.
In response to applicant’s argument that the line contacts in Muraki are not parallel to the rotation axes (Applicant’s Response, pg. 14), the examiner agrees.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619